          Case 6:20-cv-00260-ADA Document 26 Filed 12/11/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 PEARL IP LICENSING LLC,

         Plaintiff,                                             Case No. 6:20-cv-00260-ADA

         v.

 T-MOBILE USA, INC.,

         Defendant.



                      ORDER OF DISMISSAL WITH PREJUDICE

       Before the Court is the Stipulation of Dismissal filed by Plaintiff, Pearl IP Licensing, LLC,

and Defendant T-Mobile USA, Inc. (collectively, the “Parties”). The Court, having considered the

Stipulation of Dismissal, finds that it is meritorious and that the requested relief should be granted.

       IT IS, THEREFORE, ORDERED that Plaintiff’s claims against Defendant are hereby

dismissed with prejudice.

       IT IS FURTHER ORDERED that Defendant’s counterclaims are hereby dismissed with

prejudice.

       IT IS FURTHER ORDERED that none of the Parties will seek to submit or use the

Stipulation of Dismissal in any manner in any other proceeding between the Parties.

       IT IS FURTHER ORDERED that each of the Parties shall bear their own respective costs

and expenses in this action.

                    11th
       Signed this ______day      December
                             of ___________________, 2020.



                                                   ______________________________________
                                                    ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE
